 In the Matter of HOLLY HOSIERY MILLSandAMERICAN FEDERATION OFHOSIERY WORKERSCase No. C-1414.-Decided December 8, 1939Hosiery Manufacturing Industry-Settlement:stipulation providing for com-pliance with the Act, including reinstatement with back pay as to four persons,back pay as to another person, and disestablishment of company-dominatedunion-Order: entered on stipulation.Mr. Vincent A. Burns,for the Board.Powell and Parker,byMr. Harold T. Parker,of Mt. Holly, N. J.,for the respondent.Mr. Isadore KatzandMr. Morris Hoffman,of Philadelphia, Pa.,for the Union.Mr. Stanley K. Heilbron,of Mt. Holly, N. J., for the Independent.Mr. Ray Johnson,ofcounsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration of Hosiery Workers, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated August 8, 1939, and amended complaint dated August 19, 1939,against Holly Hosiery Mills, Mount Holly, New Jersey, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and amended complaint and notice ofhearing thereon were duly served upon the respondent, the Union,NOTE : On July 10, 1939, the Board issued an order consolidating this caseandMatterof Holly Hosiery MillsandAmerican Federation of Hosiery Workers(Case No. IV-R-325),involving a petition for investigation and certification of representatives.On November14, 1939, the Board revoked this order.18 N. L. R. B., No. 30.195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Hosiery Workers' Independent Union, herein called the Inde-pendent, a labor organization alleged to have been dominated by therespondent.Concerning the unfair labor practices the complaint and amendedcomplaint alleged in substance (1) that the respondent dominated andinterfered with the formation and administration of the Independentand gave it financial and other support; (2) that the respondent dis-charged and refused to reinstateWilliam A. Edwards, DorothyBrown, Alice Bublewitz, and Doris Mackintosh, and discriminatedagainst Alice Lewallen in regard to the terms and conditions of heremployment by assigning her less work than other employees of lessseniority because they joined the Union and engaged in concertedactivities for the purposes of collective bargaining and other mutualaid and protection; (3) that in April and May 1939, and at all timesthereafter, a majority of the employees in an appropriate unit haddesignated the Union as their representative for the purposes of col-lective bargaining, and that about May 1939, and thereafter, the re-spondent refused to bargain with the Union as the exclusive repre-sentative of all the employees in the appropriate unit; (4) that therespondent, prior to the Independent's formation in April and May1939; by threatening to discharge its employees caused many of themto renounce their membership in the Union and thereby, and by otheracts, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On August15, 1939, the Independent filed with the Regional Director a motionto intervene.On the same day the Regional Director granted themotion.Thereafter the respondent filed answers to the complaint andamended complaint in which it admitted the allegations concerningthe nature and scope of its business but denied the allegations of un-fair labor practices.On August 15, 1939, the Independent filed ananswer denying that it was dominated by the respondent.Pursuant to notice, and notices of postponement, a hearing washeld on August 22, 23, 24, and 25, 1939, at Mount Holly, New Jersey,before Whitley P. McCoy, the Trial Examiner duly designated by theBoard.The Board, the respondent, the Union, and the Independentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.On September 1, 1939, the respondent, the Union, the Independent,and counsel for the Board .entered into a stipulation in settlement ofthe case.This stipulation provides as follows :STIPULATIONIt is hereby stipulated by and between Holly Hosiery Mills,respondent herein; American Federation of HosieryWorkers HOLLY HOSIERY MILLS197(CIO), a party herein; the Holly Hosiery Workers' IndependentUnion, a party herein; andVincentA. Burns, attorney for the'National Labor Relations Board, that:I.Upon charges duly filed by the American Federation ofHosieryWorkers (CIO), the NationalLaborRelations Board,by the Regional Director for the Fourth Region, acting pursuantto authority granted in Section 10 (b) of the National LaborRelationsAct (49Stat. 449) and its Rules and Regulations,Series 2,ArticleIV, Section 1, issued its amended complaint onthe 22nd day of August,1939, against the Holly Hosiery Mills,respondent herein.II.The respondent is and has been since 1932 a corporationorganized and existingby virtueof the laws of the State of NewJersey, wherein at the town of Mount Holly, County of Burling-ton, it maintains its principal office, and is now and has con-tinuously been engaged in the operationof a plantin the saidtown of Mount Holly, hereinafter referredto as theMount Hollyplant, in the manufacture of women's hosiery.III.The respondent,in the course and conduct of its businessand its operations at its Mount Holly plant,caused and at alltimes herein mentioned has continuously caused raw material,to wit, silk,to be shipped and transported in interstate commercefrom and through States ofthe UnitedStates other than the Stateof New Jersey, to its Mount Holly plant in the State of NewJersey; and caused and has continuously caused its manufacturedproduct, to wit, hosiery, to be shipped and transported in inter-state commerce from its Mount Holly plant, in the State of NewJersey, to,into, and through States ofthe UnitedStates otherthan the State of New Jersey.IV. Theraw materials used in the manufacture of its product,as set forth above, consist of silk.Approximately 60 percent ofthis silk is imported into the State of New Jersey from the Com-monwealth of Pennsylvania.Forty percent of the silk comesfrom throwing plants in the State of New Jersey.All of theraw silk originates in Japan.Approximately 45 percent of the manufactured hosiery isshipped to a dyeing plant in the Commonwealth of Pennsylvania;45 percent to a dyeing plant in the State of New Jersey ; theremaining 10 percent to other plants outside of the State of NewJersey.The volume of business during the past year has been approxi-mately 83,200 dozen pairs of hosiery.The average selling priceis about $4.60 per dozen.This price fluctuates between$4.50 and$4.75 per dozen.The valueof the silkwhich goes into the manu- 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactured hose is approximately $2.60 a dozen.The amount ofsilk per dozen pairs is approximately 12 ounces.In the ordinary course of its business, during normal seasons,Holly Hosiery Mills has on its pay roll approximately 145employees.The shipments of the raw material, as set forth above, into theState of New Jersey from other States of the United States andforeign countries, and the shipments of the manufactured hose,as above set forth, to other States of the United States, are madeby truck and rail.V. Respondent, Holly Hosiery Mills, is engaged in interstatecommerce within the meaning of the National Labor RelationsAct, and the decisions of the United States Supreme Courtthereunder.VI. The taking of further testimony or evidence before theTrial Examiner in this matter, and the making of findings offact and conclusions by the Board, pursuant to the provisions ofthe National Labor Relations Act, are hereby expressly waivedby all the parties herein.VII. The American Federation of Hosiery Workers (CIO),hereinafter called the Union, is a labor organization within themeaning of Section 2, Subdivision (5) of the said Act.VIII. Upon this stipulation, if approved by the National LaborRelations Board, and upon the pleadings which include theamended complaint and the answer denying the allegations of theamended complaint, an order may forthwith be entered by saidBoard, which shall have the same force and effect as if madeafter a full hearing, presentation of evidence, and the makingof findings thereon, providing as follows :The respondent, Holly Hosiery Mills, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of the Act :(b) In any manner dominating or interfering with the ad-ministration of the Holly Hosiery Workers' Independent Union;with the formation or administration of any other labor or-ganization of their employees, or from contributing aid and sup-port to said organization; from recognizing or dealing in anymanner with the Holly Hosiery Workers' Independent Union 199or any successor thereof, or any group that purports to representsaid organization, or from forming or maintaining any groupsor designating any individuals to act as the representative ofthe employees for the purposes of collective bargaining respectingany of the terms or conditions of employment;(c)Discouraging membership in the American Federation ofHosiery Workers (CIO), or any other labor organization of itsemployees, or in any manner discriminating in regard to theirhire and tenure of employment or any term or condition of em-ployment because of their membership in or assistance in behalfof the American Federation of Hosiery Workers (CIO), or anyother labor organization.2.Take the following affirmative action :(a)Withdraw all recognition from the Holly Hosiery Work-ers' Independent Union as the representative of its employees, orany of them, for the purpose of dealing with respondent concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment; and so dis-establish saidHolly HosieryWorkers' Independent Union asthe representative of its employees;(b) Inform in writing the officers of Holly Hosiery Workers'Independent Union that respondent will not in any manner dealwith or recognize the Holly Hosiery Workers' IndependentUnion ;(c) Inform all of its officials and agents, including the secre-tary, treasurer, foremen, foreladies, and other supervisory em-ployees, that they shall not threaten employees in any mannerbecause of their membership in any labor organization in general,or the American Federation of Hosiery Workers (CIO), inparticular;(d)Offer to Alice Lewallen on or before September 15, 1939,full and unconditional reinstatement to her former shift, with-out loss of seniority or pay to such extent as previously enjoyedand without prejudice to any rights and privileges previouslyenjoyed by her; pay to Alice Lewallen $55.72, in payment of theamount she would have received if not removed from her formerposition with respondent; she shall be reinstated to her formerposition by approximately October 1, 1939, or when 45-gaugemachine number 1 resumes three shifts;Offer to Alice Bublewitz, Dorothy Brown, and Doris Mackin-tosh on or before September 1, 1939, full and unconditional rein-statement with back pay to their former positions without lossof seniority to,such extent as previously enjoyed and withoutprejudice to any rights and privileges previously enjoyed bythem; pay to them, respectively, $57.19; $46.91; and $43.45;283029-41-vol. 18-14 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDPay to William A. Edwards, on or before September 1, 1939,$664.00, in lieu of pay he would have received had he been em-ployed by the respondent since April 10, 1939, the date of hisdischarge ;(e)Post and keep visible in a prominent place in each depart-ment of respondent's Mount Holly plant, for a period of sixty(60) days after receipt, copies of the Order entered by the Na-tional Labor Relations Board, and notices stating that the re-spondent will cease and desist in the manner aforesaid andrespondent will take the affirmative action as aforesaid;(f)Notify the Regional Director for the Fourth Region, inwriting, within ten (10) days from the date of the entry of theOrder by the Board, of what steps respondent has taken to complytherewith.IX. It is stipulated and agreed that the National Labor Re-lations Board may dismiss that part of the amended complaintwhich alleges violation of Section 8, Subdivision (5) of theNational Labor Relations Act; namely, paragraphs 14, 15, and16 of said amended complaint.X. It is stipulated and agreed that this stipulation may andshall be substituted for and in the stead of a stipulation executedby the undersigned under date of August 25, 1939, and further,that this stipulation may be filed with the Chief Trial Examinerfor the National Labor Relations Board in Washington, D. C.XI. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may, upon application of theNational Labor Relations Board, enter a decree enforcing theaforesaid Order of the Board, all parties to this stipulation herebyexpresslywaiving their rights to contest the entry of suchdecree in the appropriate United States Circuit Court of Ap-peals, and further, expressly waiving their rights to receive noticeof the filing by the National Labor Relations Board of an appli-cation for the entry of such a decree.XII. It is further stipulated and agreed that this stipulationis subject to the approval of the National Labor Relations Board.XIII. It is further stipulated and agreed that the entire agree-ment is contained within the terms of this stipulation, and thatthere is no verbal agreement of any kind which varies, alters, oradds to this stipulation.On November 14, 1939, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of a decision and order bythe Board.Upon the above stipulation and the entire record in the case, theBoard makes the following HOLLYHOSIERY MILLS201FINDINGS OF FACTThe respondent, Holly Hosiery Mills, a New Jersey corporation,with its principal office and place of business at Mount Holly, NewJersey, is engaged in the manufacture of women's hosiery.At itsplant at Mount Holly, New Jersey, the respondent annually uses rawsilk amounting to approximately $216,320 in value, of which ap-proximately 60 per cent is shipped to the respondent from the Com-monwealth of Pennsylvania, and approximately 40 per cent fromthrowing plants in the State of New Jersey.All of the raw silkused by the respondent originates in Japan.The respondent annually manufactures approximately 83,200 dozenpairs of hosiery amounting to approximately $382,720 in value and62,400 pounds in bulk, approximately 55 per cent of which is shippedto dyeing plants outside the State of New Jersey.The respondentadmits that it is engaged in commerce within the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that Holly HosieryMills,Mount Holly, New Jersey, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the adminis-tration of the Holly Hosiery Workers' Independent Union; with theformation or administration of any other labor organization of theiremployees, or from contributing aid and support to said organization;from recognizing or dealing in any manner with the Holly HosieryWorkers' Independent Union or any successor thereof, or any groupthat purports to represent said organization, or from forming ormaintaining any groups or designating any individuals to act as therepresentative of the employees for the purposes of collective bargain-ing respecting any of the terms or conditions of employment;(c)Discouragingmembership in the American Federation ofHosiery Workers (CIO), or any other labor organization of its em- 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, or in any manner discriminating in regard to their hire andtenure of employment or any term or condition of employment be-cause of their membership in or assistance in behalf of the Amer-ican Federation of Hosiery Workers (CIO), or any other labororganization.2.Take the following affirmative action :(a)Withdraw all recognition from the Holly Hosiery Workers'Independent Union as the representative of its employees, or any ofthem, for the purpose of dealing with respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment; and so disestablish said HollyHosieryWorkers' Independent Union as the representative of itsemployees;(b) Inform in writing the officers of Holly Hosiery Workers' Inde-pendent Union that respondent will not in any manner deal with orrecognize the Holly Hosiery Workers' Independent Union;(c) Inform all of its officials and agents, including the secretary,treasurer, foremen, foreladies, and other supervisory employees, thatthey shall not threaten employees in any manner because of theirmembership in any labor organization in general, or the AmericanFederation of Hosiery Workers (CIO), in particular;(d)Offer to Alice Lewallen on or before September 15, 1939, fulland unconditional reinstatement to her former shift, without loss ofseniority or pay to such extent as previously enjoyed and withoutprejudice to any rights and privileges previously enjoyed by her; payto Alice Lewallen $55.72, in payment of the amount she would havereceived if not removed from her former position with respondent;she shall be reinstated to her former position by approximately Oc-tober 1, 1939, or when 45-gauge machine number 1 resumes three shifts ;Offer to Alice Bublewitz, Dorothy Brown, and Doris Mackintoshon or before September 1, 1939, full and unconditional reinstatementwith back pay to their former positions without loss of seniority tosuch extent as previously enjoyed and without prejudice to any rightsand privileges previously enjoyed by them; pay to them, respectively,$57.19; $46.91; and $43.45;Pay to William A. Edwards, on or before September 1, 1939,$664.00, in lieu of pay he would have received had he been employedby the respondent since April 10, 1939, the date of his discharge;(e)Post and keep visible in a prominent place in each departmentof respondent's Mount Holly plant, for a period of sixty (60) daysafter receipt, copies of the Order entered by the National Labor Re-lations Board, and notices stating that the respondent will cease anddesist in the manner aforesaid and respondent will take the affirma-tive action as aforesaid; HOLLY HOSIERY MILLS203(f)Notify the Regional Director for the Fourth Region, in writ-ing, within ten (10) days from the date of the entry of the Order bythe Board, of what steps respondent has taken to comply therewith.AND IT IS HEREBY FURTHER ORDERED that the complaint,as amended,in so far as it alleges that the respondent has engaged in unfair laborpractices within the meaning of Section 8 (5) of the Act, be, and ithereby is, dismissed.